Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, (“Automated ovarian classification in digital ultrasound images”, Int. J. Biomedical Engineering and Technology, Vol. 11, No. 1, 2013, Page 46-65) in view of Georgescu, (US-PGPUB  2017/0116497)

In regards to claim 1, Hiremath discloses a method of real-time ovarian 
follicular detection in a subject, (see Page 52, section 2.2), comprising: 
a) obtaining ovarian ultrasound images of the subject's ovarian follicles using an ultrasound device, (see at least: Page 47, section I, the ovary is imaged for its
morphology (normal, polycystic or multicystic), for its abnormalities (cysta, dermoids, endometriomas, tumors, etc.), for its follicular growth in ovulation monitoring, for evidence of ovulation and corpus luteum formation and function, using ultrasound or sonography. See also, Fig. 1, Page 49);
b) analyzing the ovarian ultrasound images with a segmentation algorithm to produce a fully annotated ultrasound image without manual input, (section 2.2., is implicitly automatic method), to allow for an ovarian follicular detection., (see at least: Pages 52-54, sections 2.2.2 through 2.2.4, performing segmentation process using the preprocessed image using active contour, [i.e., analyzing the ovarian ultrasound images with a segmentation algorithm], to provide an image containing segmented regions, and label the segmented image having smaller area than the threshold T, [i.e., producing a fully annotated ultrasound image without manual input]. The segmented image is further processed for detecting objects of interest, in an ultrasound image, located in the centre of the field of view, as feature of interest, since follicles are more likely to occur in centrally located sectors, and then applying a fuzzy classification rules to determine whether the region of interest is a follicle or not a follicle, [i.e., to allow ovarian follicular detection, without manual input, as the fuzzy classification rules, is an automated method).
Hiremath does not expressly disclose real-time ovarian follicular detection.
However, Georgescu discloses a real-time medical image analysis, (see at least: 
Par. 0041).

Hiremath and Georgescu are combinable because they are both concerned with 
medical image analysis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hiremath, to perform real-time medical image analysis, as though by Georgescu, in order to provide Fast and robust medical detection of anatomical structures, anatomical landmarks, and/or anatomical anomalies, (Georgescu, Par. 0041)

	The following prior art made of record is considered pertinent to applicant's 
Disclosure, as follow:
-- Berkey et al, (US-PGPUB 2013/0184584), discloses the aspect of producing a fully annotated ultrasound image without manual input, (see at least: Par. 0034, a computerized image labeling system and related methods wherein ultrasound images obtained in real-time are compared to a stored database of ultrasound images showing normal and abnormal anatomical structures. The system may provide quick and accurate matching, identifying, evaluating, and labeling of normal and abnormal structures within the ultrasound images collected and evaluated, [i.e., producing a fully annotated ultrasound image without manual input]).

-- Lee et al, (US-PGPUB 2014/0193051), discloses performing measurements and detection for diagnosis in real-time for a medical image, (see at least: Par. 0049).

-- Halmann, (US-PGPUB 20170091914), discloses that an operator of the ultrasound probe 104 may view the highlighted images 200, 300 in substantially real-time, (Par. 0040)
In regards to claim 2, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Hiremath discloses wherein the subject is a human subject, (see at least: Abstract, “female”).

In regards to claim 3, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Hiremath discloses wherein the subject is of reproductive age, (see at least: Abstract, “female reproductive system”).

In regards to claim 4, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Hiremath discloses wherein the subject is undergoing a procedure comprising ovarian stimulation, ovulation induction, intrauterine insemination, controlled ovarian hyperstimulation, oocyte retrieval, in vitro fertilization, or embryo transfer, (see at least: Abstract, response to hormonal stimulation, “ovarian stimulation”).

In regards to claim 5, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Hiremath discloses wherein the fully annotated ultrasound image includes identification and measurement of individual follicles, and differentiates between the borders of adjacent follicles, (see at least: Page 53, section 2.2.3, potential follicle is one of the region descriptors, which varies from 0.2 to 0.8, [i.e., measurement of individual follicles]. Further, Figure 5(e-g), show the resultant images at different steps of follicle detection method, comprising applying active contour, segmentation, and follicles recognition outlined in white, [i.e., implicitly differentiates between the borders of adjacent follicles]).

In regards to claims 6 and 7, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Georgescu discloses real time medical image analysis, (Par. 0041)
The combine teaching Hiremath and Georgescu as whole does not expressly disclose wherein the real time detection detects and measures all ovarian follicles in one ultrasound image in less than 30 seconds; or wherein the real time detection detects and measures all ovarian follicles in one ultrasound image in less than 10 seconds.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect and measure all ovarian follicles in one ultrasound image in less than 30 seconds or less than 10 seconds. Applicant has not disclosed that detecting and measuring all ovarian follicles in one ultrasound image in less than 30 seconds or less than 10 seconds, provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the real-time medical image analysis, though by Georgescu, or the claimed detecting and measuring all ovarian follicles in one ultrasound image in less than 30 seconds or less than 10 seconds, because both medical image analysis, perform the same function of fast and robust medical detection of anatomical structures, anatomical landmarks, and/or anatomical anomalies, (Georgescu, Par. 0041)

In regards to claim 25, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
The combine teaching Hiremath and Georgescu as whole does not expressly disclose wherein the subject is a non-human animal.
However, the performing of medical experiences for subject that is a non-human animal, is well known in medical science.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, and Georgescu, as applied to claim 1; and further in view of Katsman et al, (US-PGPUB 20030083563)
The combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Hiremath discloses obtaining ovarian ultrasound images, see at least: Page 47), and annotating ultrasound images Pages 52-54, sections 2.2.2 through 2.2.4)
	The combine teaching Hiremath and Georgescu as whole does not expressly disclose wherein the method of obtaining images is performed by the subject remotely, (as claimed in claim 8); and wherein the fully annotated images are delivered to a health care provider, (as claimed in claim 9)
However, Katsman discloses wherein the method of obtaining ovarian ultrasound images is performed by the subject remotely, (see at least: abstract, transmitting the unprocessed medical image data to a remote terminal), and wherein the fully annotated images are delivered to a health care provider, (see at least: Par. 0036, the technician may also annotate the ultrasound image on the on-site display 150 and transmit the annotations over the network to the remote terminal 190 for the specialist to view on the remote display 190).
Hiremath and Georgescu and Katsman are combinable because they are both 
concerned with medical image analysis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath and Georgescu, to transmit the annotations over the network to the remote terminal 190 for the specialist to view on the remote display 190, as though by Katsman, in order to increase the level of interaction between the specialist and the technician which may improve the efficiency and quality of the ultrasound examination, (Katsman, Par. 0036).

Claim 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, and Georgescu, as applied to claim 1; and further in view of Choi et al (US-PGPUB 2018/0330518, “based on Prov. Appl. Filed on 05/11/2017); and further in view of Murphy et al, (US-PGPUB 2017/0103518)

In regards to claim 10, the combine teaching Hiremath and Georgescu as whole discloses the limitations of claim 1.
Furthermore, Hiremath discloses wherein the algorithm involves analysis of the ovarian ultrasound images, by at least one processor, by rescaling and thresholding the compressed image, to obtain a binary mask image, (Page 47, 2nd paragraph, (thresholding), and performing morphological processing on the binary mask to obtain a morphologically processed mask, (Fig. 5(f)).
Hiremath does not expressly disclose producing a grayscale intensity image, producing a compressed image from the grayscale image, and applying an anisotropic diffusion scheme for multiplicative speckle to reduce the speckle noise of the compressed image.
However, Choi et al discloses producing a grayscale intensity image, producing a compressed image from the grayscale image, (Fig. 8, Par. 065, 2D ultrasound image in which the probability information is converted to gray scale images having various intensities), reducing speckle noise, (Par. 0067, “de-noise the B-mode data”), and 
Hiremath et al, and Georgescu and Choi et al are combinable because they are both concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath et al, and Georgescu, to convert the 2D ultrasound image to grayscale images having various intensities, as though by Choi et al, in order to label gray areas that represent possible locations for portions of a region of interest, (Choi, Par. 0065)
The combine teaching Hiremath et al, and Georgescu and Choi et al does not expressly disclose applying an anisotropic diffusion scheme for multiplicative speckle to reduce the speckle noise of the compressed image.
Murphy et al discloses applying an anisotropic diffusion scheme for multiplicative speckle to reduce the speckle noise of the compressed image, (Par. 0033, anisotropic diffusion)
Hiremath et al, and Georgescu and Choi et al and Murphy et al are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath and Choi et al, to anisotropic diffusion, in order to reduce a noise, (Murphy, Par. 0109)

In regards to claim 11, the combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole discloses the limitations of claim 10.
Furthermore, Hiremath discloses labeling connected components in the morphologically processed mask, (see at least: Page 52, section 2.2.2, “labeling and identifying regions”)

In regards to claim 12, the combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole discloses the limitations of claim 11.
Furthermore, Hiremath discloses measuring properties of the morphologically processed mask, checking the properties of the labeled image regions to decide whether the labeled image region should be labeled as a follicle by considering physical constraints on some of the properties of the image region and generating a final binary mask that only includes image regions that are labeled as follicles and storing the properties of each of the labeled follicles, (see at least: Page 53,  sections 2.2.3-2.2.4).
In regards to claim 17, the combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole discloses the limitations of claim 11.
Furthermore, Hiremath discloses the morphological processing, (see at least: Fig. 5(f))
Hiremath does not expressly disclose performing image dilation, followed by filling interior gaps, removing connected objects on follicle border, eroding the image, and removing small regions.
However, the performing morphological processing, including image dilation, followed by filling interior gaps, removing connected objects on follicle border, eroding the image, and removing small regions, is well known in the art (morphological operations)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, Georgescu, Choi et al, and Murphy, as applied to claim 10 above; and further in view of Ajiha et al, (“Ultrasound Image Despeckling using Singular Value Decomposition”, 10-12 December 2015, IEEE, Pages 82-86)
The combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole discloses the limitations of claim 10.
the combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole does not expressly disclose wherein the production of the compressed image is performed using singular value decomposition on the grayscale image to produce the compressed image.
Ajiha et al discloses using singular value decomposition on the grayscale image to produce the compressed image, (see at least: Abstract, and Page 83, left-hand-column, section A, first paragraph).
Hiremath et al, Georgescu, Choi et al, Murphy et al, and Ajiha et al are combinable because they all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al, to use a singular value decomposition, as though by Ajiha et al, in order to provide an effective despeckling technique based on Singular Value Decomposition on varying sized subdivisions, (Ajiha et al, Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, Georgescu, Choi et al, and Murphy, as applied to claim 10 above; and further in view of Goossens et al, (US-PGPUB 20130051674)
The combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole discloses the limitations of claim 10.
The combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al as whole does not expressly disclose anisotropic diffusion scheme is used with adaptive noise estimation over a square window.
Goossens discloses anisotropic diffusion scheme is used with adaptive noise estimation over a square window, (see at least: Par. 0045-0049)
Hiremath et al, Georgescu, Choi et al, Murphy et al, and Goossens et al are combinable because they all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath et al, and Georgescu, Choi et al, and Murphy et al, to use anisotropic diffusion scheme, as though by Goossens, in order to remove noise from the image while preserving details such as the presence of tissue, (Goossens, Par. 0049)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, and Georgescu, as applied to claim 1; and further in view of Murphy et al, (US-PGPUB 2017/0103518)
The combine teaching Hiremath et al, and Georgescu as whole discloses the limitations of claim 1.
The combine teaching Hiremath et al, and Georgescu as whole does not expressly disclose wherein the subject has a reproductive condition or does not have a reproductive condition or infertility but is seeking elective fertility treatment for fertility preservation (e.g. oocyte and/or embryo cryopreservation).
Murphy et al discloses wherein the subject has a reproductive condition or does not have a reproductive condition or infertility but is seeking elective fertility treatment for fertility preservation (e.g. oocyte and/or embryo cryopreservation), (see at least: Par. 0002).
Hiremath et al, and Georgescu and Murphy et al are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath et al, and Georgescu, to monitor the growth of ovarian follicles for subject that has a reproductive condition, as though by Murphy, in order to fertilize and re-implant the follicles that reach a predetermined size, (Murphy, Par. 0002)

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, and Georgescu, and Murphy et al, as applied to claim 22; and further in view of Hirst et al, (US Patent 7,071,199)

In regards to claims 23 and 24, the combine teaching Hiremath et al, and Georgescu, and Murphy et al as whole discloses the limitations of claim 22.
The combine teaching Hiremath et al, and Georgescu, and Murphy et al as whole does not expressly disclose wherein the reproductive condition is due to infections, cancer, physical damage, or hormonal imbalances, as claimed in claim 23; and wherein the reproductive condition comprises premature ovarian failure (POF), ovarian torsion, or polycystic ovarian syndrome (PCOS), as claimed in claim 24.
However, Hirst et al discloses wherein the reproductive condition is due to infections, cancer, physical damage, or hormonal imbalances, (col. 75, lines 16-20, “reproductive condition” due to hormonal imbalances such as fibrosis, cirrhosis, and thyroiditis); and wherein the reproductive condition comprises premature ovarian failure (POF), ovarian torsion, or polycystic ovarian syndrome (PCOS), (see at least: col. 71, lines 59-60, “polycystic ovarian syndrome”).
Hiremath et al, and Georgescu, Murphy et al, and Hirst et al are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath et al, and Georgescu, and Murphy et al, to use the compounds, as though by Hirst et al, in order to use these compounds as active agents against the reproductive condition such as polycystic ovarian syndrome, (Hirst, see at least: col. 71, lines 59-60)

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, (“Automated ovarian classification in digital ultrasound images”, Int. J. Biomedical Engineering and Technology, Vol. 11, No. 1, 2013, Page 46-65) in view of Choi et al, (US-PGPUB 2018/0330518, “based on Prov. Appl. Filed on 05/11/2017”); and further in view of Ajiha et al, (“Ultrasound Image Despeckling using Singular Value Decomposition”, 10-12 December 2015, IEEE, Pages 82-86)
Hiremath discloses an automated follicular detection sonogram system comprising: 
an imaging sensor for obtaining an ultrasound image, sequence of ultrasound images or ultrasound video of an ovary of a subject, see at least: Page 47, section I, the ovary is imaged for its morphology (normal, polycystic or multicystic), for its abnormalities (cysta, dermoids, endometriomas, tumors, etc.), for its follicular growth in ovulation monitoring, for evidence of ovulation and corpus luteum formation and function, using ultrasound or sonography. See also, Fig. 1, Page 49);
at least one computer-readable storage medium storing computer-executable instructions that, when executed, perform a method for automatic detection of ovarian follicles by analyzing an ultrasound image, sequence of ultrasound images or ultrasound video, (see at least: Pages 52-54, sections 2.2.2 through 2.2.4), the method comprising: 
receiving the ultrasound image, sequence of ultrasound images or ultrasound video obtained from a subject, (see at least: Fig. 1, section 2); 
determining, measuring and labeling, by at least one processor, individual follicles within the ultrasound image, sequence of ultrasound images or ultrasound video, (see at least: Page 52-53, sections 2.2.2-2.2.3), wherein the individual follicles are differentiated from adjacent follicles, (see at least: Pages 53-54, section 2.2.4); 
performing morphological processing on the binary mask image to obtain a morphologically processed mask, and labeling and measuring follicles imaged within the morphologically processed mask to produce a fully annotated ultrasound image, images or video, (see at least: Page 52, section 2.2.2, and Fig. 5(f)); and 
performing automatic detection of ovarian follicles, (section 2), at least in part by analyzing at least the fully annotated ultrasound image, images or video without manual input (see at least: Pages 52-54, sections 2.2.2 through 2.2.4, performing segmentation process using the preprocessed image using active contour, [i.e., analyzing the ovarian ultrasound images with a segmentation algorithm], to provide an image containing segmented regions, and label the segmented image having smaller area than the threshold T, [i.e., producing a fully annotated ultrasound image without manual input]. The segmented image is further processed for detecting objects of interest, in an ultrasound image, located in the centre of the field of view, as feature of interest, since follicles are more likely to occur in centrally located sectors, and then applying a fuzzy classification rules to determine whether the region of interest is a follicle or not a follicle, [i.e., to allow ovarian follicular detection, without manual input, as the fuzzy classification rules, is an automated method).
Hiremath does not expressly disclose wherein the individual follicles are determined, measured and labeled by converting the ultrasound image, sequence of ultrasound images or ultrasound video to a grayscale intensity image, compressing the grayscale intensity image using a singular value decomposition to form a compressed image, reducing speckle noise of the compressed image to produce a reduced noise image, processing the reduced noise image to produce a binary mask image. 
However, Choi et al discloses converting the ultrasound image, sequence of ultrasound images or ultrasound video to a grayscale intensity image, (Fig. 8, Par. 0065, 2D ultrasound image in which the probability information is converted to gray scale images having various intensities), reducing speckle noise to produce a reduced noise image, (Par. 0067, “de-noise the B-mode data”), and processing the reduced noise image to produce a binary mask image, (see at least: Par. 0068, and 0078, “binarization process”)
Hiremath and Choi et al are combinable because they are both concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hiremath, to convert the 2D ultrasound image to grayscale images having various intensities, as though by Choi et al, in order to label gray areas that represent possible locations for portions of a region of interest, (Choi, Par. 0065)
The combine teaching Hiremath and Choi et al as whole does not expressly disclose compressing the grayscale intensity image using a singular value decomposition to form a compressed image, reducing speckle noise of the compressed image to produce a reduced noise image.
Ajiha et al discloses compressing the grayscale intensity image using a singular value decomposition to form a compressed image, reducing speckle noise of the compressed image to produce a reduced noise image, (see at least: Abstract, and Page 83, left-hand-column, section A, first paragraph).
Hiremath and Choi et al and Ajiha et al are combinable because they all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hiremath and Choi et al, to use a singular value decomposition, as though by Ajiha et al, in order to provide an effective despeckling technique based on Singular Value Decomposition on varying sized subdivisions, (Ajiha et al, Abstract).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al, (“Automated ovarian classification in digital ultrasound images”, Int. J. Biomedical Engineering and Technology, Vol. 11, No. 1, 2013, Page 46-65) in view of Choi et al, (US-PGPUB 2018/0330518, “based on Prov. Appl. Filed on 05/11/2017”) in view of Halmann et al, (US-PGPUB 2017/0091914)
Hiremath discloses an automated follicular detection sonogram system comprising: 
an imaging sensor for obtaining an ultrasound image, sequence of ultrasound images or ultrasound video of an ovary of a subject, see at least: Page 47, section I, the ovary is imaged for its morphology (normal, polycystic or multicystic), for its abnormalities (cysta, dermoids, endometriomas, tumors, etc.), for its follicular growth in ovulation monitoring, for evidence of ovulation and corpus luteum formation and function, using ultrasound or sonography. See also, Fig. 1, Page 49);
at least one computer-readable storage medium storing computer-executable instructions that, when executed, perform automated detection, (section 2.2), and measurement of ovarian follicles within the stored ultrasound image, sequence of ultrasound images or ultrasound video, (section 2.2.3, “measurement”),  to produce a fully annotated ultrasound image, (see at least: Pages 52-54, sections 2.2.2 through 2.2.4, performing segmentation process using the preprocessed image using active contour, [i.e., analyzing the ovarian ultrasound images with a segmentation algorithm], to provide an image containing segmented regions, and label the segmented image having smaller area than the threshold T, [i.e., producing a fully annotated ultrasound image without manual input]. The segmented image is further processed for detecting objects of interest, in an ultrasound image, located in the centre of the field of view, as feature of interest, since follicles are more likely to occur in centrally located sectors, and then applying a fuzzy classification rules to determine whether the region of interest is a follicle or not a follicle, [i.e., to allow ovarian follicular detection, without manual input, as the fuzzy classification rules, is an automated method).
Hiremath does not expressly disclose a storage device for storing the ultrasound image, sequence of ultrasound images or ultrasound video locally or remotely.
Halmann et al discloses a storage device, (138 in Fig. 1), for storing the ultrasound image, sequence of ultrasound images or ultrasound video locally or remotely, (see at least: Par. 0040, the storage device may be a local archive, a Picture Archiving and Communication System (PACS), or any suitable device for storing ultrasound images and related information).
Hiremath and Halmann are combinable because they are both concerned with 
medical image analysis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hiremath, to use the (PACS), as though by Halmann, in order to store ultrasound images and related information, (Halmann, Par. 0040)

Allowable Subject Matter
Claims 14, 16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/07/2022